PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/342,889
Filing Date: 5 Mar 2014
Appellant(s): Yoneoka, Takatomo		



__________________
Akihiro Yamazaki
Reg. No. 46,155
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 6, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 17, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 14-32 and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 6,933,310 B1 (herein referred to as ‘310) in view of Yoshino et al. (2006, Amyotrophic Lateral Sclerosis, 2006, Volume 7, pages 247-251-Provided on IDS dated June 2, 2014); Traynor et al. (Arch. Neurol. 2000, 57, pages 1171-1176-Provided on IDS dated June 2, 2014)  and Cedarbaum et al. (1999, Journal of the Neurological Sciences, Vol. 169, pages 13-21).  

Claims 14-32 and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino et al. U.S. Publication No. 2008/0161378 A1 (same as EP-174960 Provided on IDS dated June 2, 2014) (herein referred to as Yoshino 2008); Yoshino et al. (2006, Amyotrophic Lateral Sclerosis, 2006, Volume 7, pages 247-251-Provided on IDS dated June 2, 2014) (herein referred to as Yoshino 2006); in view of Yoshino et al. (herein referred to as Yoshino 2003) (2003, Japanese Journal of Neurotherapy, Vol. 20 No. 5, pages 557-584-Provided on IDS dated June 2, 2014-English Translation provided); Traynor et al. (Arch. Neurol. 2000, 57, pages 1171-1176-Provided on IDS dated June 2, 2014) and Cedarbaum et al. (1999, Journal of the Neurological Sciences, Vol. 169, pages 13-21).

(2) Response to Argument
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.  
Appellant argues that claims 14, 26 and 38 require either a specific minimum percentage reduction (3.5% or more) or three times or more improvement in the risk of death or tracheostomy by ALS by administering edaravone or a physiologically acceptable salt thereof to a select group of patients scoring two or more points from each of all items constituting ALSFRS-R in combination with %FVC of 80% or more which are determined to be Definite ALS or Probable ALS according to the revised EL Escorial diagnostic criteria.  Appellant further argues that even though the May 28, 2020 Board decision affirmed the Examiner’s rejection of the prior claims, these claims did not include the limitation of the reduction in the risk of death or tracheostomy by ALS and no evidence of record reasonably suggests a reduction in the risk of death or tracheostomy by ALS of 3.5% or greater (or 3 times or more improvement) for the claimed select group of patients as required by the current claims.  Appellant argues that none of the references cited by the Examiner (Yoshino 2008, Yoshino 2006, Yoshino 2003, Traynor and Cedarbaum), alone or in combination, discloses, suggests, or teaches a method of treating or suppressing ALS having 3.5% or greater reduction (or 3 times or more improvement) in the risk of death or tracheostomy by ALS for the claimed select group as compared to the ALS population outside the claimed select group of patients. See Appeal Brief at pages 8-10.
These arguments are found not persuasive since claims 14, 26 and 38 all require  administering edaravone to the claimed patient population in an amount effective to reduce a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more than a risk of death or tracheostomy by amyotrophic lateral sclerosis to a patient outside the specific patient group when administered with the same amount of edaravone; or in an amount to improve a between-group difference between a drug administration group and a placebo group by 3 times or more than a between-group difference between a drug administration group and a placebo group outside the specific patient group.  Appellant has not provided any evidence that this claimed amount is any different from an amount effective for the treatment of ALS as taught in the prior art.  In the instant specification, it is stated that patients were administered two ampules of Radicut injection (30 mg of edaravone) for a total of 60 mg administered (see paragraph [0052] pages 19-20). Yoshino 2008 specifically teaches administration of the same amount of 60 mg of edaravone [0121].  Yoshino 2006 specifically teaches administration of the same amount of 60 mg of edaravone (page 248).  Therefore, the prior art cited specifically teaches administering edaravone for the treatment of ALS in an amount effective to reduce a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more, or in an amount to improve a between-group difference between a drug administration group and a placebo group by 3 times or more.  Thus, by following the teachings and suggestions of the prior art, one would necessarily administer the claimed amount which reduces a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more, or improves a between-group difference between a drug administration group and a placebo group by 3 times or more.  Therefore, in response to Appellant's argument that the prior art does not teach or suggest that administration of edaravone would be at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is maintained that each of the references cited provides a reasonable expectation of success in treating ALS comprising the administration of edaravone.  The primary references (U.S. Patent No. 6,933,310 B1 to Ikeda and Yoshino ‘2008) both claim a method of treating ALS in all patients in need thereof comprising the administration of the claimed compound (edaravone).  Likewise, the primary reference Yoshino ‘2006 specifically states in almost all patients, CSF 3NT, a marker of oxidative stress, was markedly reduced to almost undetectable levels at the end of the six-month treatment period and data from the study suggest that edaravone is safe and may delay the progression of functional motor disturbances by reducing oxidative stress in ALS patients (see abstract).   Therefore, the primary references do not teach or suggest that the administration of edaravone would not be useful in Appellant’s claimed patient population who are determined to be definite or probable ALS according to the revised El Escorial diagnostic criteria and score two or more points from each of the items of the ALSFRS-R and has a %FVC of 80% or more.  Thus, there is no reason why a person of ordinary skill in the art would not have treated the claimed patient population in view of Ikeda and Yoshino 2008 which specifically claim treating ALS in a patient consisting essentially of the administration of edaravone and in view of the teachings of Yoshino 2006 which specifically demonstrate treating patients with ALS comprising the administration of edaravone.  Thus, each of the primary references provide a reasonable expectation of success in treating ALS with edaravone regardless of what stage the patient is in since each of the references indicate promising results for ALS.  Moreover, none of the references cited provide any reason to doubt the therapeutic benefit of edaravone in any particular ALS group.
Furthermore, Yoshino 2003 and Yoshino 2006, clearly suggest that patients in the earlier stages of ALS may have an increased benefit in treatment with edaravone.  Yoshino 2003 teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity (page 17 of Translation).  Yoshino 2003 teaches that groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later (page 17 of Translation).  Moreover, Yoshino 2006 specifically demonstrates in Figure 1 (page 249) that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  
Thus Yoshino 2003 and Yoshino 2006 specifically teach and suggest that the claimed patient population would have increased treatment success since the claimed patient population is consistent with a patient in the earlier stages of ALS since Cedarbaum et al. teaches that scores of less than 2 would require intervention in daily life.  For example, a person with a score of 1 in category 6 would need an attendant for self-care, if a person scores a 1 in category 9 they would need assistance with climbing stairs, etc.  Moreover, a patient having a %FVC of 80% or more would be considered having a normal %FVC and as such would not require intervention and thus would be consistent with a patient in the beginning stages of ALS.  Thus, treating a patient who is determined to be definite or probable ALS according to the revised El Escorial diagnostic criteria and scores two or more points from all items of the ALSFRS-R and the %FVC of 80% or more as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  It would have been obvious to a person of ordinary skill in the art that a patient in the earlier phases of the disease and not requiring intervention in daily life as taught by Yoshino 2003 and Yoshino 2006 and also having a %FVC of 80% or more as claimed in the instant application and thus having no significant loss in respiratory function would have improved treatment success.  Thus, treating a patient who is determined to be definite or probable ALS according to the revised El Escorial diagnostic criteria and having a score of 2 or more points and also having a %FVC of 80% or more as claimed with edaravone and expecting greater clinical validity is rendered obvious in view of the references cited. 
Therefore, even though Appellant has found a specific subpopulation that responds better to treatment than others with ALS, wherein administration of edaravone would be at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS, a prima facie case of obviousness can still be established since the prior art does not discourage a skilled artisan from treating any particular patient population with ALS, especially a patient in the earlier stages of the disease without significant loss of function and with limited loss of respiratory function.  Thus, it is clear that edaravone delays the progression of ALS symptoms and as such one would have been motivated to begin treatment early, prior to advanced deterioration and significant loss of respiratory function, with a reasonable expectation of improving treatment outcome.  Thus, Appellant’s results are not considered surprising or unexpected in view of the state of the art at the time of the instant invention.
Thus it is maintained that Appellant’s claimed patient population is consistent with a patient in the early stages of the disease without any significant loss of respiratory function and it would have been obvious to a person of ordinary skill in the art to administer an effective amount of edaravone which is taught in the prior art to be 60 mg, to said patient population to delay the progression of ALS symptoms, which would result in treatment being at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS.  Moreover, it would not have been considered surprising or unexpected that said claimed patient population responds better to treatment given the teachings of Yoshino 2006 which specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  
Appellant further argues that the invention is unexpected and the unexpected results are supported by declaratory evidence of technical experts in the field including Dr. Yoshino.  Appellant argues that despite edaravone being commercially available since 2001 (Yoshino 2008 at 2, para. [0010]), the discovery of a treatment method having a significant reduced risk of death or tracheostomy for a select group of ALS patients as compared to the overall ALS patient population took years of research and trial and error and that discovery solved a long-felt, but unresolved need to a well-recognized problem among ALS patients-how to reduce the risk of death and/or tracheostomy. Appellant argues that without this significant, unexpected discovery addressing that long-felt need, the claimed select group of ALS patients may not be treated with edaravone and experience the same risk of death and/or tracheostomy as experienced by the overall ALS patient population.  See Appeal brief at pages 10-11.
While evidence of unexpected treatment results would be a way to demonstrate a conclusion of obviousness is inappropriate with respect to the patient subset set forth in Appellant’s claims, Prometheus, 805 F.3d at 1098; In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.”), Appellant has not provided sufficient evidence. 
Based on the state of the art at the time of the instant invention, it would not be considered surprising or unexpected that the claimed patient population, which includes patients scoring 3 or 4 on all of the items of the ALSFRS-R and having a %FVC of more than 80%, would have an improved treatment outcome with edaravone since Yoshino 2006 specifically demonstrates in Figure 1 that those patients starting treatment with a higher ALSFRS-R total score tended to have smaller reductions in ALSFRS-R scores following treatment.  In addition, Yoshino 2003 further teaches that administration of edaravone at the initial phase of the disease when peroxynitrite is eliminated early would make it possible to expect greater clinical validity (page 17 of Translation). Yoshino 2003 teaches that groups having ALSFRS of 40 or more points which do not require intervention in daily life tend to have a smaller decline in the score 6 months later (page 17 of Translation).
Moreover, the claimed patient population (which includes patients scoring 3 or 4 on all of the items of the ALSFRS-R and having a %FVC of more than 80%) encompasses a patient as taught by Yoshino 2003 who do not require intervention in daily life which tend to have smaller declines in the score 6 months following treatment with edaravone.  A patient that does not require intervention in daily life is necessarily a patient having a score of two or more points from all items of the ALSFRS-R since Cedarbaum et al. teaches that scores of less than 2 would require intervention in daily life. For example, a person with a score of 1 in category 6 would need an attendant for self-care, if a person scores a 1 in category 9 they would need assistance with climbing stairs, etc. Thus, treating a patient who scores two or more points from all items of the ALSFRS-R as claimed in the instant application is rendered obvious in view of the cited prior art teachings.  Moreover, based on the prior art cited, one would have expected improved results with 60 mg edaravone treatment in patients in the earlier phases of the disease as compared to more advanced patient populations. 
Appellant further argues that the Examiner’s conclusion that the patient in early stages of ALS is based on the Examiner’s misapprehension that ALSFRS-R scores of 2 and above do not require daily intervention whereas scores of 2 or less do require daily intervention.  Appellant points to Cedarbaum to demonstrate that patients scoring 2 or more may required daily intervention.  See Appeal brief at pages 22-24.
This argument is found not persuasive since as detailed above the claims of the instant application recite treating patients scoring 2 or more points from each of all items on the ALSFRS-R in combination with a %FVC of 80% or more.  Thus a patient treated includes those having a score of 3 or 4 which as taught by Cedarbaum would not require daily intervention.  Moreover, a patient with a %FVC or 80% or more would not require any breathing assistance (see pages 14-15 of Cedarbaum).
Appellant further argues that Cedarbaum teaches away from the claimed invention (see pages 24-27).
Appellant’s arguments with respect to Cedarbaum are not pertinent to the rejection of record.  The Cedarbaum reference is relied upon in the rejection of record merely to teach the components of ALSFRS-R scale.  The claims of the instant application encompass treating ALS and evaluating a patient in need thereof utilizing the ALSFRS-R scale and measuring %FVC.  The primary reference, Yoshino 2008, meets the claimed limitation of evaluating a patient in need of treatment with edaravone utilizing the ALSFRS-R scale and measuring %FVC. Yoshino 2008 specifically teaches evaluating an ALS patient for efficacy with edaravone based on the ALSFRS-R scale as well as measuring %FVC ([0119]-[0140]).  
Appellant further argues that the declaration by Dr. Yoshino confirmed that the studies performed in 2003 and 2006 were inconclusive and that no conclusions could be drawn with respect to the efficacy of edaravone for the treatment of ALS (see Appeal Brief pages 28-29).  Appellant further argues that the Sobue declaration also confirms the Yoshino declaration (see Appeal brief page 29).  Appellant further argues that the two declarations by Sakata demonstrate that the claimed patient population has an improved results as compared to other patient populations (see Appeal Brief at pages 29-36). 
These arguments are found not persuasive because “Obviousness does not require absolute predictability of success... .For obviousness under § 103, all that is required is a reasonable expectation of success.” In re O'Farrell, 853 F.2d 894, 903—04 (Fed. Cir. 1988); Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014). Proof sufficient “to obtain approval” for a drug by a regulatory agency, such as by a randomized, placebo-controlled, double-blinded design is not necessary to establish obviousness. Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014) (“[c]onclusive proof of efficacy is not necessary to show obviousness.”). “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).
In the instant case, U.S. Patent No. 6,933,310 B1 to Ikeda and Yoshino ‘2008 both claim a method of treating ALS in all patients in need thereof comprising the administration of the claimed compound (edaravone).  Thus both Ikeda and Yoshino ‘2008 provide evidence of a reasonable expectation of success in treating with edaravone any patient having ALS, no matter what stage.  The claims of Ikeda and Yoshino ‘2008 do not provide one of ordinary skill in the art with reason to doubt the therapeutic benefit of edaravone to any particular ALS subpopulation.  Furthermore, even though Yoshino 2006 states on page 250 that a placebo effect cannot be ruled out, Yoshino 2006 further states that to support the suggested efficacy of edaravone, changes in oxidative stress in CSF of treated patients using 3NT as a marker were evaluated.  Yoshino 2006 teaches that in almost all subjects, 3NT levels measured at the end of the sixth cycle of 60 mg edaravone administration were markedly reduced and were close to or below the threshold of detection (page 249 and page 250).  Accordingly, the marked reduction of 3NT seen in the Yoshino 2006 study suggests that the free radical scavenger edaravone almost completely eliminated oxidative stress in the spinal cord of the ALS patients (page 250).  Thus Yoshino 2006 supports a reasonable expectation of success in achieving some measure of treatment for any ALS patient through the administration of edaravone using the cycle of administration taught therein.  
 Furthermore, “To be sure, [i]t is well-settled that a narrow species can be non-obvious and patent eligible despite a patent on its genus.” Prometheus Labs., Inc. v. RoxaneLabs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) (citation omitted). “The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.” Id. (emphasis added).  Such is not what is adduced by the evidence here. The fact that Sakata concluded that one could not confirm efficacy of edaravone on the sub-populations classified as 1 or 2 under the Japanese ALS severity classification solely by analysis of differences between ALFSRS-R scores before initiation of treatment and end of treatment when compared to placebo, does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (See, e.g., Sakata Declaration II 6-9.) And, that Sakata concluded “no meaningful guidance” was provided in analyzing ALSFRS-R differences between treated and placebo populations who began treatment with either ALSFRS-R 41 and above or less than 41 “for purposes of evaluating the effect of an ALS drug with patients in clinical trials” also does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (Sakata Declaration I 14; Sakata Declaration II 12.)
The same applies for the Yoshino and Sobue declarations submitted on May 17, 2021.  The fact that Yoshino concluded that one could not confirm efficacy of edaravone on the sub-populations classified as 1 or 2 under the Japanese ALS severity classification solely by analysis of differences between ALFSRS-R scores before initiation of treatment and end of treatment when compared to placebo, does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (See, e.g., Yoshino Declaration 15-20.) And, that Yoshino concluded “no meaningful guidance” was provided in analyzing ALSFRS-R differences between treated and placebo populations who began treatment with either ALSFRS-R 41 and above or less than 41 “for purposes of evaluating the effect of an ALS drug with patients in clinical trials” also does not address a lack of efficacy of the drug in treating ALS of those patient populations, nor does it address whether CFS 3NT was reduced in this population. (Yoshino Declaration 25).
Thus Appellant’s data and declarations do not show a lack of efficacy for edaravone in treating ALS.  While Appellant’s data does show that their claimed patient population has an improved response as demonstrated by the ALSFRS-R rating, this would not have been considered surprising or unexpected in view of the cited prior art teachings, particularly Yoshino 2006 and Yoshino 2003 as detailed above. 
Appellant’s arguments with respect to the double patenting rejection over U.S. Patent No. 6,933,310 B1 to Ikeda, are found not persuasive for the same reasons as detailed above. Appellant argues on page 37 of the Appeal brief that as stated in the previous section, independent Claims 14, 26 and 38, and through dependency, Claims 15-25, 27 to 32 and 34 to 37, all include a limitation requiring that a specific minimum percentage reduction (3.5% or more or three time or more reduction) in the risk of death or tracheostomy by ALS to a select group of patients scoring two or more points from each of all items constituting ALSFRS-R in combination with %FVC of 80% or more which are determined to be Definite ALS or Probable ALS according to the revised EL Escorial diagnostic criteria.  Appellant argues that the Examiner does not explicitly address whether the cited references disclose, teach, or even suggest the additional limitation of a specified reduced risk of death or tracheostomy, let alone the combination of criteria and criteria values required to identify the claimed select population for treatment.   
This argument is found not persuasive since U.S. Patent No. 6,933,310 B1 to Ikeda specifically claims treating ALS consisting essentially of administering an effective amount of edaravone.  Although the claims do not specifically recite the amount to be administered, the secondary reference, Yoshino 2006 specifically teaches that an effective amount of edaravone used to treat ALS is 60 mg (abstract and page 248).  In the instant specification, it is stated that patients were administered two ampules of Radicut injection (30 mg of edaravone) for a total of 60 mg administered (see paragraph [0052] pages 19-20). Thus as detailed above, the prior art cited specifically teaches administering edaravone for the treatment of ALS in the same amount as taught in the instant application which is effective to reduce a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more, or in an amount to improve a between-group difference between a drug administration group and a placebo group by 3 times or more.  Thus, by following the teachings and suggestions of the prior art, one would necessarily administer the claimed amount which reduces a risk of death or tracheostomy by amyotrophic lateral sclerosis by 3.5% or more, or improves a between-group difference between a drug administration group and a placebo group by 3 times or more.  Therefore, in response to Appellant's argument that the prior art does not teach or suggest that administration of edaravone would be at least 3.5% more effective or three times more effective for treating or suppressing the risk of death or tracheostomy by ALS, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
Conferees:
/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627                  
  /WU CHENG W SHEN/  Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.